

117 HR 2128 IH: Public Transit Safety Improvement Act of 2021
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2128IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Mr. Brown (for himself, Mrs. Demings, Mrs. Hayes, Mr. Smith of New Jersey, Mr. Bacon, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to improve transit safety.1.Short titleThis Act may be cited as the Public Transit Safety Improvement Act of 2021.2.Public transportation safety programSection 5329 of title 49, United States Code, is amended—(1)in subsection (d)(1)—(A)in subparagraph (A) by inserting the safety committee established under paragraph (4), and subsequently, before the board of directors;(B)in subparagraph (G) by striking the period and inserting ; and; and(C)by inserting after subparagraph (G) the following:(H) a requirement that the safety committee only approve a safety plan under subparagraph (A) if such plan stays within such recipient’s fiscal budget; and(2)by adding at the end of subsection (d) the following:(4)Safety CommitteeFor purposes of the approval process of an agency safety plan under paragraph (1), the safety committee shall be convened by a joint labor-management process and consist of an equal number of—(A)frontline employee representatives, selected by the labor organization representing the plurality of the frontline workforce employed by the recipient or if applicable a contractor to the recipient; and (B)employer or State representatives..